              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RUDOLPH F. PAPA,                                  CIVIL ACTION
       Plaintiff,

      v.                                          No. 19-846

MIHAi DIAMANDI, M.D., et al.,
         Defendants.

                                    ORDER

      AND NOW, this 13 th day of February 2020, upon consideration of

Defendants Main Line Health Systems (Parent), Main Line Health Inc., Riddle

Hospital, Paoli Hospital, Bryn Mawr Hospital, MLH Affiliate Entities, and Mihai

Diamandi, M.D.'s Motion to Dismiss (ECF No. 17) and Defendant David A

Thomas, D.O., Ph.D.'s Motion to Dismiss (ECF No. 18), and in accordance with

the accompanying memorandum, it is ORDERED that the Motions (ECF Nos. 17,

18) are GRANTED and the Amended Complaint (ECF No. 3) is DISMISSED

WITH PREJUDICE.

      The Clerk of Court is DIRECTED to CLOSE this matter.
